 

Exhibit 10.1

 

AMENDMENT TO AMENDED & RESTATED

MANUFACTURING & SUPPLY AGREEMENT

 

This Amendment to the Amended and Restated Manufacturing and Supply Agreement
("Amendment") is made and entered this 16th day of October 2020 ("Effective
Date") by and between Isoray Medical, Inc. ("lsoray") and GT Medical
Technologies, Inc. ("GT MED TECH").

 

WHEREAS, Isoray and GT MED TECH entered into a Manufacturing and Supply
Agreement, dated January 3, 2018 and later amended and restated such Agreement
effective April 26, 2019 for the manufacture and supply of certain brachytherapy
product incorporating Isoray's Cesium-131 sources for use and/or sale for the
treatment of certain tumors ("Restated Agreement");

 

WHEREAS, as permitted under the Restated Agreement, Isoray and GT MED TECH wish
to further amend the Restated Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the covenants contained in this Amendment
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Isoray and GT MED TECH agree as follows:

 

1. Continued Validity. All terms used in this Amendment and denoted by their
initial capitalization shall have the meanings set forth in the Restated
Agreement unless otherwise defined herein. Except as expressly amended by this
Amendment, the Restated Agreement will remain in effect in accordance with its
terms and conditions.

 

2. Exclusivity. Isoray and GT MED TECH agree to delete and replace in its
entirety Section 2: Exclusivity of the Restated Agreement with the following
text:

 

For the Term of this Agreement, (a) Isoray shall supply exclusively to GT MED
TECH the Seeds as used for the Product in application of brachytherapy in brain
cancer and shall not sell or otherwise provide Cs 131 seeds to any person or
entity (other than GT MED TECH) for brachytherapy in brain tumors, except that
Isoray may continue to manufacture and supply individual Seeds, braided strands
of Seeds, or other Seed-containing materials or products other than the Product,
for brain cancer treatment directly to end-users; and, (b) GT MED TECH shall
purchase Seeds for application of brachytherapy in brain cancer exclusively from
Isoray.

 

3. Counterparts; Execution. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and all of which shall
constitute the same document. This Amendment may be signed electronically or by
hand, and signed copies may be delivered to the other Party by electronic means,
such as facsimile or electronic mail in Aodobe Portable Format (.pdf) or similar
format. All signatures made by a Party and transmitted by such means will be
deemed original signatures.

 

1

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Isoray and GT MED TECH, by the signatures of their duly
authorized representatives, have caused this Amendment to be effective as of the
Effective Date set forth above.

 

Isoray Medical, Inc.     GT Medical Technologies, Inc.       /s/ Lori A.
Woods                                                                                                  
October 16, 2020   /s/ Matthew E.
Likens                                                                                                  
October 16, 2020

Signature                                                                                                                          
Date

 

Signature                                                                                                                                 
Date

     

Lori A. Woods

 

Matthew E. Likens

Name (Please Print)

 

Name (Please Print)

     

CEO

 

President & CEO

Title

 

Title

 

 

 

 

 

 

,,

 

 

 

 

 

 

 

 

Signature Page for the Amendment to

 

Amended & Restated Manufacturing & Supply Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 